This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 IN THE MATTER OF THE ESTATE OF
 3 JOSEPHINE A.G. STEVENS, deceased,

 4 and concerning

 5 ELISA MCDOWELL,

 6          Petitioner-Appellee,

 7 v.                                                                                    NO. 32,356

 8   LOUELLA GALBISO, JOSEPHINE
 9   (GALBISO) MARTINEZ, MARY JANE
10   GALBISO, and SYDNEY (ISABEL
11   GALBISO) ASCHERT,

12          Respondents-Appellants.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 C. Shannon Bacon, District Judge

15 Lakins Law Firm, P.C.
16 Charles N. Lakins
17 Albuquerque, NM

18 for Appellee

19 Law Office of Frederick C. Roesti
20 Frederick C. Roesti
21 San Francisco, CA
 1 Miguel Campos
 2 Albuquerque, NM

 3 for Appellants

 4                            MEMORANDUM OPINION

 5 SUTIN, Judge.

 6   {1}   We need not set out background facts given that this is a memorandum opinion

 7 and the parties are well acquainted with the facts. In addition, we do not set out or

 8 discuss the arguments and authorities of the parties. We have reviewed the briefs and

 9 those parts of the record that are pertinent to the parties’ arguments. Despite

10 Appellants’ counsel’s plentiful failures to follow our Rules of Appellate Procedure

11 and despite Appellants’ and their counsel’s unwarranted, vexatious, and excessive

12 document filings and presentations in the district court and this Court, we are ruling

13 on Appellants’ appellate points.

14   {2}   We hold that Appellants’ appeals from the four orders entered on May 16,

15 2012, are untimely. The appeals from those orders are dismissed with prejudice.

16   {3}   We hold that Appellants’ appeal from the June 26, 2012, order was one day

17 late. Appellants have not shown that the tardy filing was because of court clerk error.

18 Nevertheless, the issue is sufficiently cloudy for this Court to give Appellants the

19 benefit of the doubt that we have in regard to the timeliness of the appeal, and we

20 address Appellants’ appeal point relating to the June 26, 2012, order.

                                              2
 1   {4}   From our review of the record and the briefs, including arguments and

 2 authorities, we conclude and hold that the district court did not err or in any manner

 3 abuse its discretion in making the determinations contained in the court’s June 26,

 4 2012, order. We are persuaded by the arguments and authorities set out in Appellee’s

 5 answer brief.

 6   {5}   In conclusion, Appellants’ appeals from the orders entered on May 16, 2012,

 7 are dismissed as untimely. We affirm the district court’s order entered on June 26,

 8 2012.

 9   {6}   IT IS SO ORDERED.



10                                         __________________________________
11                                         JONATHAN B. SUTIN, Judge

12 WE CONCUR:


13 ___________________________________
14 RODERICK T. KENNEDY, Chief Judge


15 ___________________________________
16 TIMOTHY L. GARCIA, Judge




                                             3